Case 0:20-cv-61351-WPD Document 10 Entered on FLSD Docket 10/21/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO. 20-61351-CIV-DIMITROULEAS

  FELIX CASTRO,

         Plaintiff,

  vs.

  DEPUTY STEPHONSON, et al,

        Defendant.
  _____________________________________/

                  ORDER ADOPTING REPORT OF MAGISTRATE JUDGE

         THIS CAUSE is before the Court upon the Report of Magistrate Judge Reid, dated

  September 29, 2020 (the “Report”) [DE 8]. The Court notes that no objections to the Report have

  been filed, and the time for filing such objections has passed.

         As no timely objections were filed, Magistrate Judge Reid’s factual findings in the Report

  [DE 8] are hereby adopted and deemed incorporated into this opinion. LoConte v. Dugger, 847

  F.2d 745, 749-50 (11th Cir. 1988), cert. denied, 488 U.S. 958 (1988); RTC v. Hallmark Builders,

  Inc., 996 F.2d 1144, 1149 (11th Cir. 1993). Although no timely objections were filed, the Court

  has conducted a de novo review of the Report [DE 8] and record and is otherwise fully advised in

  the premises. The Court agrees with Magistrate Judge Reid’s recommendations.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.      Magistrate Judge Reid’s Report [DE 8] is ADOPTED and APPROVED;

         2.      The claim against Defendant Stephonson, in his individual capacity, for the

                 unlawful use of force for the incident alleged on October 4, 2019, shall proceed.

                 The state tort claims against Defendant Stephonson, in his individual capacity, for
Case 0:20-cv-61351-WPD Document 10 Entered on FLSD Docket 10/21/2020 Page 2 of 2




                 assault and battery, shall proceed. The claims against Defendants Buggs, Font and

                 Peires for failure to protect shall proceed. 4.The claims against Defendants

                 Stephonson, Buggs, Font, and Peires for deliberate indifference to a serious

                 medical need shall proceed. The claims against Defendants Stephonson, Buggs,

                 Font and Peires for mental and emotional injuries shall proceed. The claims

                 against Defendants Stephonson, Buggs, Font and Peires for punitive damages

                 shall proceed.

         3.      Service will be ordered upon Defendants Stephonson, Buggs, Font, and Peires by

                 separate order.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 20th day of October 20, 2020.




  Copies furnished to:

  Counsel of record

  Felix Castro
  571-904-160
  Broward County Main Jail
  Inmate Mail/Parcels
  Post Office Box 9356
  Fort Lauderdale, FL 33310
  PRO SE
